Citation Nr: 0810521	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable initial disability rating for 
partial impotency due to Guillain-Barre Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1975, from August 1990 to January 1991, and from February to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  In that decision, the RO granted service 
connection for partial impotency due to Guillain-Barre 
Syndrome, and assigned the disability a noncompensable (zero 
percent) rating.  The veteran appealed as to the rating 
assigned.  Subsequently the case was transferred to the 
Phoenix, Arizona RO.

The veteran testified before the undersigned in January 2008  
at a Travel Board hearing held at the RO.  At that time he 
raised a claim for entitlement to service connection for a 
depression disorder secondary to his service-connected 
Guillain-Barre Syndrome.  See page five of the hearing 
transcript.  The Board refers this matter to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
service-connected partial impotency due to Guillain-Barre 
Syndrome, is manifested by erectile dysfunction without 
deformity of the penis or testicles.
 

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
partial impotency due to Guillain-Barre Syndrome, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for partial impotency due to Guillain-Barre Syndrome in an 
April 2003 rating decision.  Prior to that decision, the RO 
provided the veteran notice appearing to satisfy VCAA notice 
requirements with respect to requirements for establishing 
entitlement to service connection. 

Courts have held that in such appeals, arising from 
disagreement with the initial evaluation following a grant of 
service connection, once service connection is granted, the 
claim is substantiated; and thereafter additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded several formal VA examinations, most recently in 
July 2002 and February 2007.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 





II.  Analysis

The veteran is claiming entitlement to higher initial 
disability rating than currently in effect for his partial 
impotency due to Guillain-Barre Syndrome.  Guillain-Barre 
Syndrome is an acute idiopathic polyneuritis, named in part 
for the French neurologist Georges Guillain.  See Dorland's 
Illustrated Medical Dictionary 803 (30th ed. 2003).  Claims 
file records discussed in this decision cited the syndrome 
using several alternative but similar spellings of the 
neurologist's last name; however for consistency, throughout 
this decision the Board refers only to Guillain-Barre 
Syndrome, as spelled in Dorland's.  The meaning of each 
spelling is the same.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations. 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In evaluating the veteran's claims, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath.  In cases such as this in which the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board must consider the initial rating, 
and, if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (finding staged ratings appropriate also 
in cases where the appeal was not as to the initial rating 
assigned after service connection is established).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).

The RO identified the disability on appeal as partial 
impotency due to Guillain-Barre Syndrome.  That service-
connected disability has been evaluated for rating purposes 
under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2007).  
The RO's use of Diagnostic Code 7599 indicates that the 
veteran's specific disability is not listed in the Schedule 
for Rating Disabilities, and that the veteran's disability 
has been rated by analogy under a closely related disease or 
injury.  38 C.F.R. §§ 4.20, 4.27.  

By evaluating the veteran's partial impotency under 
Diagnostic Codes 7599-7522, the RO effectively determined 
that this disability is closely related to a disability 
listed in the Schedule for Rating Disabilities, under 
Diagnostic Code 7522-"penis, deformity, with loss of 
erectile power."  38 C.F.R. § 4.115b, Diagnostic Code 7522.  
Diagnostic Code 7522 provides that a 20 percent rating is 
warranted for evidence of that deformity of the penis, with 
loss of erectile power.  As this is a conjunctive set of 
criteria, both must be present to warrant compensation at the 
sole authorized level of 20 percent.

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board initially points out that the veteran has 
questioned the meaning of the criteria of "deformity" under 
Diagnostic Code 7522; and he has essentially asserted that 
this should be an analogue to his lack of feeling in the 
penis.  During the Travel Board Hearing, the veteran appeared 
to be asserting this, asking whether-since he had no 
significant actual disfigurement of the penis-the lack of 
feeling in the penis should not be analogized as a 
significant disfigurement ("deformity" under the diagnostic 
code criteria).  Also, in his notice of disagreement, the 
veteran suggested that the definition of "deformity" 
included a functional lack of sensation.

As reflected in the medical evidence on file and discussed 
below, and admitted by the veteran, there is no evidence of a 
physical deformity of the penis.  By definition, an analogy 
is a situation in which two conditions are compared, and 
correspond in some respects but are dissimilar in other 
respects.  Here there is a correspondence between the 
veteran's partial impotency, and one part of the criteria of  
Diagnostic Code 7522- "loss of erectile power."  There is 
no similarity between the criteria of a physical "deformity 
of the penis" and the veteran's service-connected partial 
impotency, and certainly no similarity between the Diagnostic 
Code 7522 deformity criteria and the veteran's claimed lack 
of sensation of the penis.  Therefore, here the Board may 
evaluate the service-connected partial impotency by analogy 
only against that part of Diagnostic Code 7522's diagnostic 
criteria regarding "loss of erectile power."  

The veteran's claimed lack of sensation in the penis does not 
have a close analogue to any combination of function affected 
and anatomical localizations and symptomatology covered by 
diagnostic criteria of the Schedule for Rating Disabilities.  
Therefore, the most pertinent diagnostic criteria are those 
found at Diagnostic Code 7522 as it pertains to the veteran's 
partial impotency.  See 38 C.F.R. § 4.20.

A July 2002 VA genitourinary examination report shows that 
the veteran reported having developed erectile dysfunction in 
service due to his Guillain-Barre Syndrome.  The examiner 
noted that the veteran had partial erections, and reportedly 
was unable to penetrate.  The examiner noted that the veteran 
had two children since his Guillain-Barre, and was able to 
ejaculate; and that the veteran still had erectile 
insufficiency even with aid of Viagra.  An associated consult 
report contains a provisional diagnosis of impotence, 
possibly (?) secondary to Guillain-Barre Syndrome.  

An August 2002 report of private examination by Kevin Tomera, 
MD, of Urological Associates, shows that the veteran reported 
that since the onset and acute symptoms of Guillain-Barre in 
September 1969, he had two children and was able to 
ejaculate.  The veteran reported that he had erectile 
insufficiency, with incomplete erections even with aid of 
Viagra.  On examination, penile biothesiometry showed 
tremendously reduced penile sensation relative to the 
veteran's hands.  The right and left testicles, epididymides, 
vas, phallus, meatus, anus, and perineum were all normal.  
The report noted that the veteran did not have any apparent 
pain when stuck by a pin in his penis.  

The report contains an impression of erectile dysfunction 
temporally related, and probably related to the veteran's 
Guillain-Barre.  The examiner opined that the erectile 
dysfunction was consistent with complication of Guillain-
Barre Syndrome; and that the veteran had not lost the ability 
to procreate due to the condition, as shown by his 
procreation of two children.  The examiner opined that the 
veteran did require Viagra and still had incomplete 
erections.

During a February 2007 VA genitourinary examination, the 
veteran reported having numbness of the penis and perineum, 
which left him unable to have erections until he began taking 
Viagra.  Viagra allowed him to have partial erections, 
usually adequate for intercourse.

The examiner noted that the veteran also had recurrent herpes 
genitalis, which had caused scarring.  These findings are 
also shown a separate VA examination for genital herpes 
conducted at the same time.  

The February 2007 VA genitourinary examination report shows 
that the veteran treated his erectile dysfunction with 
vardenafil.  Regarding the effectiveness of the treatment, 
the veteran reported that vaginal penetration was never or 
almost never possible; and the medication had not been 
effective-no erectile function.  

On examination, the veteran did not have normal perineal 
sensation, and had diminished sensation to light touch and 
sharp-dull discrimination of the penis, and less so in other 
areas of the perineum.  There was no peripheral edema, and 
right and left dorsalis pedis pulses were normal.  

Examination was normal for the penis, testicles, epididymis, 
spermatic cord, and scrotum.  Elsewhere in the report, the 
examiner opined that there was erectile dysfunction and that 
the most likely etiology was neurologic disease.  The report 
contains a diagnosis of: Erectile dysfunction secondary to 
residuals of Guillain-Barre Syndrome; current medication 
ineffective, but Sildenafil previously was partially 
effective; and problem associated with the diagnosis is 
partial impotency due to Guillain-Barre Syndrome.  The 
examiner opined that the problem did have an effect on the 
veteran's usual daily activities, which was moderate-it 
interfered with sexual functioning.  The examiner also opined 
that the disorder had no effects on occupational activities, 
noting that the veteran retired in 1998.

In a separate February 2007 VA examination for scars, the 
examiner described a scar of the shaft of the penis, left 
side, which was barely perceptible.  The report contains a 
diagnosis of superficial scarring of the penile shaft 
secondary to genital herpes, without deformity of the penis, 
which would have no effect on erectile functioning.   

In summary, the Board first notes that these findings of 
scaring have been associated with herpes genitalis, which is 
a separately service-connected disorder.  The rating for that 
disability is not on appeal.  The associated scarring is not 
shown to be part of the service-connected partial impotency, 
and cannot be evaluated under Diagnostic Code 7522 for 
consideration of whether a deformity of the penis is present.

The VA examination reports acknowledge the veteran's report 
of loss of erectile power; but also contain clear and 
specific reports of the physicians' examination of the 
genitalia, which makes no suggestion of any deformity.  
Examinations of the penis and testicles have been found to be 
normal.  There is clear evidence of loss of erectile power, 
for which special monthly compensation based on the loss of 
use of a creative organ has been granted.  See 38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2007).  The 
clinical findings do not show, however, that the veteran has 
a penile deformity.  Further, the veteran has not alleged the 
presence of such a symptom, other than by an asserted but 
invalid analogy.   

The medical evidence of record shows that the veteran's 
service-connected partial impotence is manifested by erectile 
dysfunction, without deformity of the penis or testicles.  
Accordingly, a compensable evaluation is not warranted under 
Diagnostic Code 7522.  Because the law provides that where 
the criteria for a compensable rating under a Diagnostic Code 
are not met, a zero percent rating is awarded, the 
appellant's claim of entitlement to a compensable rating for 
erectile dysfunction must be denied.  38 C.F.R. § 3.31

Further, because the medical evidence does not indicate that 
the veteran had removal of half or more of his penis, nor is 
there evidence of glans removal, the provisions of Diagnostic 
Codes 7520 and 7521 are not applicable to otherwise assign a 
compensable rating.  38 C.F.R. § 4.115b.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable disability rating under diagnostic 
criteria of  VA's Schedule for Rating Disabilities.

The Board also notes that in a recent rating decision in May 
2007, the RO granted special monthly compensation based on 
loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a) (2007).  Thus, because of 
the veteran's service-connected partial impotency, he does in 
fact receive special monthly compensation for loss of use of 
a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a) (2007).  That entitlement has been 
established.  

While this does not constitute disability compensation under 
diagnostic criteria of VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4 (2004), it does constitute disability 
compensation for the loss of use of a creative organ, which 
is the principal impairment resulting from the veteran's 
service-connected partial impotency.  Further, the only 
claimed significance of the lack of sensation in the penis is 
that it resulted in the partial impotency, for which the 
veteran receives special monthly compensation due to the 
disability.

As the assigned noncompensable evaluation reflects the actual 
degree of impairment shown since the date of the grant of 
service connection for partial impotency, there is no basis 
for staged ratings for this claim.  

The Board acknowledges that in reaching it's determination in 
this decision, VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a compensable schedular rating for partial 
impotency due to Guillain-Barre Syndrome, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


